DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 1 [and its dependents] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 4-5 of the claim recite “a window pane” but Line 1 already recited “a window pane”. It is unclear if this window pane is the same or different.
Claim 4 [and its dependent] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. This claim recites “each of the constraint” but depends from Claim 1 that only recited “a constraint”. It is unclear how “each” constraint can have a seal fit into it if only one constraint was recited.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 1,694,676 to Will in view of US Patent # 4,648,221 to Haggqvist.
Regarding claim 1, Will teaches in Figures 1, 4 and 5, a supplemental window apparatus [anti-frosting device (Page 1, Lines 1-2)] for mounting onto a window pane (7) (Page 1, Line 74), comprising: a substantially non porous sheet material (15) [glass panel (Page 2, Line 33)] having a plurality of corners and edges defining a sheet area; a constraint (17) [screw (Page 2, Line 36)] configured to constrain one of the plurality of corners of the substantially non porous sheet material (15), the constraint (17) coupled to an attachment mechanism (16) [suction cup (Page 2, Line 35)] that attaches the constraint (17) to the window pane (7) in a corner area of the window pane (7) when the supplemental window apparatus is mounted to the window pane (7) with the substantially non porous sheet material (15) substantially parallel to the window pane (7); and a seal (21) [tube-like member (Page 2, Line 54)] attached along each of the edges of the sheet material (15) and contacting the window pane (7) in the perimeter area. Will does not teach the sheet area of the substantially non porous sheet is configured to substantially correspond to a perimeter area of a window pane. However, Haggqvist teaches in Figures 1 and 2, a supplemental window apparatus [device for mounting an additional glass panel in a window opening (Column 1, Lines 5-7)] for mounting onto a window pane (6) (Column 2, Line 41), comprising: a substantially non porous sheet material (8) [additional glass panel (Column 2, Lines 59-60)]  having a plurality of corners and edges defining a sheet area configured to substantially correspond to a perimeter area of a window pane (6) that extends between the edges of the substantially non porous sheet material (8) projected onto the window pane (6) held by a frame (2) (Column 2, Line 40) when the supplemental window apparatus is mounted on the window pane (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the supplemental window apparatus of Will on a window like that of Haggqvist in order to mount the supplemental window apparatus without any fasteners attached to the frame thus making it easily removable without any damage to the frame.
Regarding claim 2, Will in view of Haggqvist teach a supplemental window apparatus. Furthermore, Will teaches in Figure 4, the constraint (17) is sized to determine a spacing between the substantially non porous sheet material (15) and the window pane (7) when the substantially non porous sheet material (15) is mounted on the window pane (7) [create a dead air space (Page 1, Lines 29-37)].
Regarding claim 3, Will in view of Haggqvist teach a supplemental window apparatus. Furthermore, Haggqvist teaches in Figure 2, a seal (10) [strip arrangement (Column 2, Lines 55-56)] that extends from each of the edges of the substantially non porous sheet material (8) and contacts an interior facing surface (30) [leg of retainer (Column 3, Lines 21-22)] of the frame (2) when the supplemental window apparatus is mounted to the window pane (6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the seal contact the window frame in order to more securely attach the supplemental window apparatus to the window.
Regarding claim 4, as best understood, Will in view of Haggqvist teach a supplemental window apparatus. Furthermore, Will teaches in Figure 4, the seal (21) is fit into the constraint (17) by the substantially non porous sheet (15).
Regarding claim 6, Will in view of Haggqvist teach a supplemental window apparatus. Furthermore, Will teaches the substantially non porous sheet material is a transparent material [glass panel (Page 2, Line 34)].
Regarding claim 7, Will in view of Haggqvist teach a supplemental window apparatus. Furthermore, Will teaches in Figure 4, the seal (21) forms an open arc that contacts the window pane (7) and as from Claim 1 in view of Haggqvist, this would be near the perimeter area of the window pane. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Prior Art does not anticipate or make obvious the seal is frictionally fit in the constraint by an insert.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635